Citation Nr: 0605556	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  00-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Esq.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in 
the U.S. Air Force from April 1976 to September 30, 1976.  
She also served in the Reserves with the 910th Tactical 
Fighter Group, Youngstown Municipal Airport, Vienna, Ohio, 
until she was honorably discharged on March 31, 1980.  To 
date, the exact dates of Reserves service after discharge 
from ACDUTRA through March 31, 1980 remain unverified.  

In September 2001, the Board of Veterans' Appeals (Board) 
determined that new and material evidence was not submitted 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, originally denied by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in April 1983, and again, in 1998.  The 
claimant appealed the 2001 Board denial to the U.S. Court of 
Appeals for Veterans Claims (Court).  In December 2002, the 
Court vacated the Board's 2001 decision and remanded the 
matter for readjudication.  In October 2003, the Board 
reopened the claim on the grounds that new and material 
evidence had been submitted and remanded the reopened claim 
for further evidentiary development.  In December 2004, the 
Board again remanded the matter for development. 

In July 2001, the appellant testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C.  The hearing 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.


REMAND

As much as the Board regrets further delay in the 
adjudication of this matter, it finds that further 
development is warranted to ensure that the appellant's due 
process rights, including those associated with the Veterans 
Claims Assistance Act of 2000 (VCAA), as amended, are met.  
  
As amply explained in prior Board decisions, of particular 
importance to this claim is verification of the appellant's 
Reserves service period(s) after discharge from ACDUTRA 
through March 31, 1980, as service in this case apparently 
has been in ACDUTRA and Reserves only, not active service.  
Among other things, the Board directed in December 2004 that 
verification efforts include contact with the facility at 
which the appellant had Reserves service (Youngstown 
Municipal Airport, Vienna, Ohio).  The record post December 
2004 does not include documentation as to such contact.  The 
law provides that the Board itself errs when it fails to 
ensure compliance with its remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998).         

Based on the foregoing, the claim is REMANDED for the 
following actions, after which the RO should adjudicate the 
claim de novo:

1.  As this case is to be placed on remand 
status, advise the appellant she has an 
additional opportunity to submit any 
evidence, lay or medical, in her possession 
pertaining to the claim.  In particular, 
she should submit any information or 
evidence on the unit(s) in which she served 
between 1976 and 1980 and dates of service 
and psychiatric treatment received between 
1976 and 1980.  If she identifies sources 
of such evidence but does not submit 
pertinent evidence herself, then assist her 
in obtaining any such missing evidence 
consistent with VCAA.  Associate with the 
claims folder any evidence obtained.  

2.  Contact the Youngstown Municipal 
Airport, Vienna, Ohio, and inquire whether 
it has any records pertaining to the 
appellant's service associated with the 
910th Tactical Fighter Group.  Any records 
obtained should be associated with the 
claims folder.  The RO should document 
contact made with the facility, and as 
well, the lack of any response from the 
facility or any response from the facility 
that it does not have any such records.  If 
further verification effort is deemed 
warranted as a result of the response 
received from the facility, then such 
effort should be made.  

3.  Thereafter, review the entire claims 
folder to ensure that all foregoing 
development efforts have been conducted and 
completed in full.  If any development 
remains incomplete, appropriate correction 
active is to be taken.  

4.  After completing the above, determine 
whether service connection is warranted.  
If the decision remains unfavorable, then 
issue a revised Supplemental Statement of 
the Case and provide the appellant and her 
counsel an appropriate amount of time to 
respond to it.  Thereafter, if in order, 
return the appeal to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


